C. A. D. C. Cir. Motion of the Independent Counsel for leave to file an unredacted petition and appendix. under seal granted. Motion of counsel for President Clinton for leave to file under seal an unredaeted brief in opposition granted. Motion for an expedited response to the petition and for an expedited briefing and argument schedule denied. Motion by the Solicitor General, on behalf of the United States acting through the Attorney General, for access to sealed portions of the record denied. Certiorari before judgment denied without prejudice. It is assumed that the Court of Appeals will proceed expeditiously to decide this ease.